Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”) and Jeffrey D. Jones (“Executive,” and together with
Employer, the “Parties”).

 

RECITALS

 

A.                                    The Bank is a wholly owned subsidiary of
First Busey.

 

B.                                    Employer has determined it to be in its
best interests to enter into this Agreement pertaining to the employment of
Executive as of and following the Effective Date.

 

C.                                    Executive desires to be employed by
Employer as of and following the Effective Date in accordance with the terms of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

AGREEMENTS

 

Section 1.                                          Term with Automatic Renewal
Provision.  The term of Executive’s employment hereunder by Employer will
commence on August 19, 2019 (the “Effective Date”) and will continue for one
(1) year thereafter (the “Initial Term”).  Following the Initial Term, the term
shall automatically renew for additional one (1) year periods, unless either
Party provides written notice of nonrenewal to the other Party not less than
thirty (30) days prior to the end of the Initial Term or such one (1) year
period (the Initial Period and any subsequent renewal periods, the “Term”).

 

Section 2.                                          Employment.

 

(a)                                 Positions and Duties.  Subject to the terms
of this Agreement, Executive shall devote Executive’s full business time,
energies and talent to serving as the Chief Financial Officer of First Busey and
the Bank, at the direction of the Chief Executive Officer of First Busey (the
“CEO”).  Executive shall perform all duties assigned to Executive faithfully,
loyally and efficiently, and shall have such duties, authority and
responsibilities as may be assigned to Executive from time to time by the CEO,
which duties, authority and responsibilities shall include those customarily
held by such officer of comparable companies, subject always to the charter and
bylaw provisions and policies of Employer.  Executive shall perform the duties
required by this Agreement at Employer’s principal place of business unless the
nature of such duties requires otherwise.  Notwithstanding the foregoing, during
the Term, Executive may devote reasonable time to activities other than those
required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not in any material way inhibit, prohibit,
interfere with or conflict with Executive’s duties under this Agreement or
conflict in any material way with the business of Employer (it being expressly
understood and agreed that Executive’s continued association with Align Income
Share Funding, Inc., on the terms disclosed to Employer coincident with the
execution of this Agreement will be deemed permissible under this Section 2(a)).

 

--------------------------------------------------------------------------------



 

(b)                                 Transfers.  The Board of Directors of First
Busey (the “Board”) may, in its sole discretion, cause Executive’s employment to
be transferred from Employer to any wholly-owned subsidiary of First Busey;
provided that in the case of any such transfer, (1) Executive shall continue to
serve as the Chief Financial Officer of First Busey and the Bank, (2) Executive
shall continue to report to the CEO and (3) the subsidiary to which Executive is
transferred shall be at least as financially solvent as First Busey, or
otherwise have its payments guaranteed by First Busey.  In the event of any
transfer of Executive’s employment under this Section 2(b) all references in
this Agreement to “Employer” shall be deemed to refer to such subsidiary (and
First Busey, if applicable).

 

Section 3.                                          Compensation and Benefits. 
Subject to the terms of this Agreement, during the Term of this Agreement,
Employer shall compensate Executive for Executive’s services as follows:

 

(a)                                 Base Compensation.  Executive’s annual base
salary rate shall be $400,000 dollars (the “Base Salary”), which shall be
payable in accordance with Employer’s normal payroll practices as are in effect
from time to time.  Beginning with the 2020 calendar year and annually
thereafter, the Board shall review Executive’s Base Salary at such time as it
reviews Employer’s executive compensation to determine whether Executive’s Base
Salary should be maintained at its existing level or increased, with any
increase being effective as determined by the Board; provided, that as of
July 1, 2020, Executive’s Base Salary shall not be less than $425,000.  If
Executive’s Base Salary is increased by Employer, such increased Base Salary
will then constitute the Base Salary for all purposes of this Agreement.

 

(b)                                 Discretionary Performance Bonus.  Employer
shall consider Executive for a bonus each year during the Term based on
performance criteria established by Employer and any other factors deemed by
Employer to be appropriate.  Bonuses shall be awarded, if at all, in the sole
discretion of Employer, and nothing in this Agreement shall require the payment
of a bonus in any given year.  Payment of any such bonus shall be made as soon
as practicable after it is earned, but in no event later than two and one-half
(2½) months following the end of the calendar year in which it is earned;
provided that, bonuses shall not be considered earned until Employer has made
all determinations and taken all actions necessary to establish such bonuses.
Executive shall be guaranteed an initial minimum discretionary performance bonus
of $450,000 for 2019 payable in 2020 when such bonuses are paid to similarly
situated senior executives of Employer (the “2019 Bonus”).  If, prior to payment
of the 2019 Bonus, Executive is terminated and becomes eligible for payments
under Section 6(b) or 6(c), the amount of the 2019 Bonus shall be “the amount of
the most recent performance bonus that Employer actually paid to Executive under
Section 3(b)” for purposes of Sections 6(b)(i)(B) and 6(b)(ii) or Sections
6(c)(i)(B) and 6(c)(ii), as applicable.

 

(c)                                  Long Term Incentive Program.  During the
Term, Executive shall be eligible to receive annual grants under Employer’s
long-term equity incentive program, as determined in the sole discretion of the
Board (or an authorized committee thereof). Employer shall recommend to the
Board that the Board grant, on or before September 30, 2019, a restricted stock
or restricted stock unit award, with a grant date value of $300,000, which shall
vest on the third (3rd) anniversary of the grant date. In addition, Employer
shall recommend to the Board that

 

2

--------------------------------------------------------------------------------



 

the Board grant a restricted stock or restricted stock units when such equity
awards are granted to other senior executives of Employer on or around July 1,
2020 with a grant date value of $450,000, which shall vest on the fifth (5th)
anniversary of the grant date.  For the avoidance of doubt, failure of Employer
to grant the equity awards in accordance with this Section 2(c) shall constitute
“Good Reason” under Section 4(d)(iv) if, at the time of the applicable grant,
Executive remains employed by Employer in the capacity set forth in
Section 2(a).

 

(d)                                 Profit Sharing Benefit.  Executive shall be
eligible to receive an annual profit sharing benefit based on the combined
amount of Executive’s Base Salary and, if applicable, Executive’s discretionary
performance bonus, after Executive meets the eligibility requirements of the
applicable profit sharing plan.  The Board shall decide the exact amount of this
benefit annually in its sole discretion.  Employer shall contribute this benefit
for the account of Executive to Employer’s tax-qualified retirement plan and/or
any nonqualified deferred compensation plan that Employer establishes or
maintains.  All such profit sharing benefit payments shall be determined and
governed by the terms of the applicable plan as may be in effect from time to
time.  Employer shall have no obligation to continue to maintain any particular
benefit plan or arrangement and the profit sharing benefit described in this
Section 3(d) may be amended or terminated by Employer at any time for any reason
or no reason, provided such amendment or termination applies to all other
similarly situated senior executives of Employer.

 

(e)                                  Reimbursement of Expenses.  Employer shall
reimburse Executive for all travel, entertainment and other out-of-pocket
expenses that Executive reasonably and necessarily incurs in the performance of
Executive’s duties under this Agreement.  Executive shall document these
expenses to the extent necessary to comply with all applicable laws and Employer
policies.  Any reimbursement payments hereunder shall be made as soon as
practicable and in no event later than two and one-half (2½) months following
the end of the year in which the corresponding expenses are incurred.  Employer
shall reimburse Executive in an amount not to exceed $25,000 for relocation
expenses within ten (10) business days of Employer’s receipt of valid receipts
and any other required information to substantiate the reimbursement.

 

(f)                                   Other Benefits.  Executive shall be
eligible to participate, subject to the terms thereof, in all Employer
retirement plans and health, dental, life insurance and similar plans, as may be
in effect from time to time with respect to similarly situated senior
executives.  In addition to the foregoing benefits, Executive shall be eligible
to participate in Employer’s key life insurance program on the first entry date
following the Effective Date (which entry date is September 1, 2019) with an
aggregate death benefit amount of $1,500,000, subject to insurability and all
other terms of such program.

 

(g)                                 Vacations.  Executive shall be subject to
Employer’s general vacation policy as may be in effect from time to time, but
shall accrue not less than twenty five (25) days of paid vacation annually.

 

(h)                                 Withholding.  Employer may withhold any
applicable federal, state and local withholding and other taxes from payments
that become due or allowances that are provided to Executive.

 

3

--------------------------------------------------------------------------------



 

Section 4.                                          Reasons for Termination of
Employment.  Executive’s employment hereunder may be terminated during the Term
under the following circumstances:

 

(a)                                 Death.  Executive’s employment hereunder
will terminate upon his or her death.

 

(b)                                 Disability.  If, as a result of Executive’s
incapacity due to physical or mental illness, Executive will have been
substantially unable to perform his or her duties hereunder for a continuous
period of 180 days, Employer may terminate Executive’s employment hereunder for
“Disability.” During any period that Executive fails to perform his or her
duties hereunder as a result of incapacity due to physical or mental illness,
Executive will continue to receive his or her full Base Salary set forth in
Section 3(a) until his or her employment terminates.

 

(c)                                  Cause.  Employer may terminate Executive’s
employment for Cause if:  (i) Executive engages in one (1) or more unsafe or
unsound banking practices or material violations of a law or regulation
applicable to Employer or any subsidiary; (ii) Executive engages in any repeated
violations of a policy of Employer after being warned in writing by the Board or
the CEO not to violate such policy; (iii) Executive engages in any single
violation of a policy of Employer if such violation materially and adversely
affects the business or affairs of Employer; (iv) Executive fails to timely
implement a direction or order of the Board or the CEO, unless such direction or
order would violate the law; (v) Executive engages in a breach of fiduciary duty
or act of dishonesty involving the affairs of Employer; (vi) Executive is
removed or suspended from banking pursuant to Section 8(e) of the Federal
Deposit Insurance Act or any other applicable state or federal law;
(vii) Executive commits a material breach of Executive’s obligations under this
Agreement that Executive fails to remedy to the reasonable satisfaction of
Employer within thirty (30) days after written notice is delivered by Employer
to Executive that sets forth in reasonable detail the basis for Employer’s
determination that Executive materially breached an obligation under this
Agreement (provided, that notice and opportunity to cure need not be provided to
Executive more than once in any calendar year); (viii) Executive materially
fails to perform Executive’s duties to Employer with the degree of skill, care
or competence expected by Employer that Executive fails to remedy to the
reasonable satisfaction of Employer within thirty (30) days after written notice
is delivered by Employer to Executive that sets forth in reasonable detail the
basis for Employer’s determination that Executive materially failed to perform
Executive’s duties to Employer (provided, that notice and opportunity to cure
need not be provided to Executive more than once in any calendar year); or
(ix) Executive is found guilty of, or pleads nolo contendere to, a felony or an
act of dishonesty in connection with the performance of Executive’s duties as an
officer of Employer, or an act that disqualifies Executive under applicable
laws, rules or regulation from serving as an officer or director of Employer. 
Notwithstanding the foregoing, during the first two (2) years following a Change
in Control (as defined below), Executive’s termination of employment will not be
deemed to be for “Cause” unless and until there will have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than 75% of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board) finding that, Executive is guilty of the conduct
described above, and specifying the particulars thereof in detail.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Good Reason.  Executive may terminate his or
her employment for “Good Reason” within 120 days after Executive has actual
knowledge of the occurrence, without the written consent of Executive, of one of
the following events that has not been cured within 30 days after written notice
thereof has been given by Executive to Employer setting forth in reasonable
detail the basis of the event (provided that such notice must be given to
Employer within 90 days of Executive becoming aware of such condition).  “Good
Reason” means the occurrence of any one (1) or more of the following, without
Executive’s prior consent:  (i) a material adverse change in the nature, scope
or status of Executive’s position, authorities or duties from those in effect
from time to time; (ii) a reduction in Executive’s Base Salary, unless such
reduction applies to all similarly situated senior executives of Employer;
(iii)  Employer changes the primary location of Executive’s employment to a
place that is more than fifty (50) miles from Executive’s primary location of
employment as of the Effective Date; (iv) Employer otherwise commits a material
breach of its obligations under this Agreement; or (v) during the first two
(2) years following a Change in Control, there occurs a change in reporting line
such that the individual to whom Executive reports is someone other than the
Chief Executive Officer of the Surviving Entity (as defined below), or if
applicable, the ultimate parent corporation thereof.  Executive’s continued
employment during the 120-day period referred to above in this Section 4(d) will
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.

 

(e)                                  Without Cause. Employer may terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination (as defined below).  This means that, notwithstanding this
Agreement, Executive’s employment with Employer will be “at will.”

 

(f)                                   Without Good Reason.  Executive may
terminate Executive’s employment hereunder without Good Reason by providing
Employer with a Notice of Termination.

 

Section 5.                                          Termination of Employment
Procedure.

 

(a)                                 Notice of Termination.  Any termination of
Executive’s employment by Employer or by Executive during the Term (other than
termination pursuant to Section 4(a)) will be communicated by written Notice of
Termination to the other party hereto in accordance with Section 15(i).  For
purposes of this Agreement, a “Notice of Termination” means a notice which will
indicate the specific termination provision in this Agreement relied upon and
will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated if the termination is based on Sections 4(b), 4(c) or 4(d).

 

(b)                                 Termination Date.  “Termination Date” means
(i) if Executive’s employment is terminated by his or her death, the date of his
or her death; (ii) if Executive’s employment is terminated pursuant to
Section 4(b) (Disability), the date set forth in the Notice of Termination; and
(iii) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or any later date (within 30 days after
the giving of such notice) set forth in such Notice of Termination; provided,
however, that if such termination is due to a Notice of Termination by
Executive, Employer will have the right to accelerate such notice

 

5

--------------------------------------------------------------------------------



 

and make the Termination Date the date of the Notice of Termination or such
other date prior to Executive’s intended Termination Date as Employer deems
appropriate, which acceleration will in no event be deemed a termination by
Employer without Cause or constitute Good Reason.

 

(c)                                  Removal from any Boards and Position.  Upon
the termination of Executive’s employment with Employer for any reason, he or
she will be deemed to resign (i) from the board of directors of First Busey, the
Bank, any subsidiary thereof and/or any other board to which he or she has been
appointed or nominated by or on behalf of Employer (including the Board), and
(ii) from any position (including, but not limited to, as an officer or
director) with First Busey, the Bank and any subsidiary thereof.

 

Section 6.                                          Compensation upon
Termination of Employment.  This Section 6 provides the payments and benefits to
be paid or provided to Executive as a result of his or her termination of
employment.  Except as provided in this Section 6, Executive will not be
entitled to any payments or benefits from Employer as a result of the
termination of his or her employment, regardless of the reason for such
termination.

 

(a)                                 Termination for Any Reason.  Following the
termination of Executive’s employment, regardless of the reason for such
termination and including, without limitation, a termination of his or her
employment by Employer for Cause or by Executive without Good Reason, upon
expiration of the Term, by reason of Executive’s death or Disability, Employer
will pay or provide to Executive (and upon Executive’s death, Executive’s heirs,
executors and administrators) the following (collectively, the “Accrued
Benefits”) as soon as practicable following the Termination Date:

 

(i)                                    (A) any earned but unpaid Base Salary,
(B) any earned but unpaid bonus under Section 3(b) for previously completed
performance periods and (C) any accrued and unused vacation and personal time
pay through the Termination Date;

 

(ii)                                reimbursement for any amounts due to
Executive pursuant to Section 3(e), provided that Executive submits the required
documentation in accordance with established policies and within thirty (30)
days of the Termination Date; and

 

(iii)                            any compensation and/or benefits as may be due
or payable to Executive in accordance with the terms and provisions of any
employee benefit plans or programs of Employer.

 

Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his or her beneficiary, legal representative or
estate, as the case may be, in the event of his or her death) will be entitled
to such rights in respect of any awards granted to Executive under Employer’s
long-term equity incentive program, and to only such rights, as are provided by

 

6

--------------------------------------------------------------------------------



 

the plan or the award agreement pursuant to which such awards have been granted
to Executive or other written agreement or arrangement between Executive and
Employer.

 

(b)                                 Termination by Employer without Cause or by
Executive for Good Reason (Non-Change in Control).  If Executive’s employment is
terminated by Employer other than for Cause or a Disability, upon Employer’s
non-renewal of the Term, or by Executive for Good Reason, Employer (in lieu of
any severance pay under any severance pay plans, programs or policies) will pay
or provide the Accrued Benefits and, subject to Section 7, will pay to
Executive:

 

(i)                                    an amount equal to one hundred percent
(100%) of the sum of (A) Executive’s then applicable Base Salary, plus (B) the
amount of the most recent performance bonus that Employer actually paid to
Executive pursuant to Section 3(b), payable in substantially equal installments
over a one (1) year period in accordance with Employer’s regular payroll
practices then in effect;

 

(ii)                                an amount equal to the annual performance
bonus earned pursuant to Section 3(b) in respect of the fiscal year in which the
Termination Date occurs based on actual performance, prorated based upon the
number of days elapsed in such fiscal year prior to the Termination Date and
paid in a lump sum at the time such awards are normally paid; and

 

(iii)                            reimbursement for up to twelve (12) months for
continuing coverage for Executive and, if applicable, Executive’s spouse and
eligible dependents under Employer’s health insurance pursuant to the health
care continuation rules of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided, that Executive remains eligible for, and elects, such
COBRA continuation for such period following the Termination Date.  To the
extent Executive paid a portion of the premium for such benefits while employed,
Executive shall continue to pay such portion during the period of continuation
hereunder, and any period of continuation hereunder shall be credited against
Executive’s continuation rights under COBRA.

 

(c)                                  Termination by Employer without Cause or by
Executive for Good Reason (Change in Control Related).  If Executive’s
employment is terminated by Employer other than for Cause or a Disability, upon
Employer’s non-renewal of the Term, or by Executive for Good Reason, in each
case within two (2) years following a Change in Control, or as set forth in
Section 6(c)(iv), Employer (in lieu of any severance pay under any severance pay
plans, programs or policies) will pay or provide the Accrued Benefits and,
subject to Section 7, will pay to Executive:

 

(i)                                    a lump sum cash payment equal to two
hundred percent (200%) of the sum of (A) Executive’s then applicable Base
Salary, plus (B) the amount of the most recent performance bonus that Employer
actually paid to Executive pursuant to Section 3(b);

 

(ii)                                a lump sum cash payment equal to the most
recent annual performance bonus that Employer actually paid to Executive
pursuant to Section 3(b), prorated based upon the number of days elapsed in the
fiscal year prior to the Termination Date; and

 

7

--------------------------------------------------------------------------------



 

(iii)                            a lump sum cash payment in respect of eighteen
(18) months of continuing coverage under Employer’s health insurance pursuant to
COBRA.

 

(iv)                             Notwithstanding anything to the contrary, if
during the one hundred eighty (180) day-period ending on a Change in Control,
Executive experiences a termination of employment under Section 6(b) either
(A) at the request of a third party that has taken steps reasonably calculated
or intended to effect a Change in Control or (B) otherwise in connection with or
in anticipation of a Change in Control, then Executive shall have the right to
the incremental benefits under this Section 7(c), without duplication for any
payments or benefits provided under Section 7(b), as if the Change in Control
date were the Termination Date.

 

(d)                                 Applicable Definitions.  “Change in Control”
means the occurrence of any of the following events:

 

(i)                                    During any period of not more than 36
months, individuals who constitute the Board as of the beginning of the period
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the beginning of such period, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of First
Busey in which such person is named as a nominee for director, without written
objection to such nomination) will be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the First
Busey as a result of an actual or publicly threatened election contest with
respect to directors or as a result of any other actual or publicly threatened
solicitation of proxies by or on behalf of any person other than the Board will
be deemed to be an Incumbent Director;

 

(ii)                                Any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended from time to
time, or any successor thereto, and the applicable rules and regulations
thereunder (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of First Busey
representing 30% or more of the combined voting power of First Busey’s
then-outstanding securities eligible to vote for the election of the Board
(“Company Voting Securities”); provided, however, that the event described in
this Section 6(d)(ii) will not be deemed to be a Change in Control by virtue of
the ownership, or acquisition, of Company Voting Securities:  (i) by First
Busey, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by First Busey, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) pursuant to a
Non-Qualifying Transaction (as defined in Section 6(d)(iii));

 

(iii)                            The consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
First Busey that requires the approval of First Busey’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Entity”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 95% of the voting power,

 

8

--------------------------------------------------------------------------------



 

is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent), is or
becomes the beneficial owner, directly or indirectly, of 30% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the parent (or, if there is no parent, the Surviving Entity) and
(C) at least 50% of the members of the board of directors of the parent (or, if
there is no parent, the Surviving Entity) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) of this Section 6(d)(iii)) will be deemed to be a
“Non-Qualifying Transaction”);

 

(iv)                             The consummation of a sale of all or
substantially all of First Busey’s assets (other than to an affiliate of First
Busey); or

 

(v)                                 First Busey’s stockholders approve a plan of
complete liquidation or dissolution of First Busey.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by First Busey such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control will then occur.

 

(e)                                  Termination by Reason of Death or
Disability.  If Executive’s employment terminates on account of death or is
terminated by Employer for Disability, Employer (in lieu of any severance pay
under any severance pay plans, programs or policies) will pay or provide the
Accrued Benefits and, subject to Section 7, will pay to Executive (or
Executive’s heirs, executors and administrators) an amount equal to the annual
performance bonus earned pursuant to Section 3(b) in respect of the fiscal year
in which the Termination Date occurs based on actual performance, prorated based
upon the number of days elapsed in such fiscal year prior to the Termination
Date and paid in a lump sum at the time such awards are normally paid.

 

Section 7.                                          Release.

 

(a)                                 As a condition to Employer’s obligation to
pay any amount under Sections 6(b), 6(c) and 6(e), Executive (or, as applicable,
Executive’s heirs, executors and administrators) shall execute a general release
of, and waiver of claims against, Employer and its subsidiaries and affiliates,
substantially in the form attached hereto as Exhibit A on or before the sixtieth
(60th) day following the Termination Date.  For the avoidance of doubt, in order
for such release to be deemed

 

9

--------------------------------------------------------------------------------



 

effective for purposes of this Agreement, any applicable revocation period with
respect to such release and waiver must have expired on or before such sixtieth
(60th) day.

 

(b)                                 The payments and benefits provided in
Section 6(b), 6(c) and 6(e) will, as applicable, begin (or be completed in the
case of lump sum payments) within sixty (60) days following the Termination
Date, subject to Executive’s compliance with the requirements of this Section 7.

 

Section 8.                                          Section 280G.  In the event
that any payments or benefits otherwise payable to Executive (a) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (b) but for this Section 8, would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (i) delivered in full, or (ii) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Unless the Parties otherwise agree in
writing, any determination required under this Section 8 will be made in writing
by a nationally-recognized accounting firm selected jointly by Employer and
Executive (the “Accountants”), whose determination will be conclusive and
binding upon Executive and Employer for all purposes. For purposes of making the
calculations required by this Section 8, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Parties agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision. Employer will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision.

 

Section 9.                                          Confidentiality.  Executive
acknowledges that the nature of Executive’s employment shall require that
Executive produce and have access to records, data, trade secrets and
information that are not available to the public regarding Employer and its
subsidiaries and affiliates (“Confidential Information”).  Executive shall hold
in confidence and not directly or indirectly disclose any Confidential
Information to third parties unless disclosure is required or appropriate in
connection with Executive’s performance of Executive’s duties hereunder, or the
Confidential Information lawfully becomes available to the public from other
sources, or Executive is authorized in writing by Employer to disclose it or
Executive is required to make disclosure by a law or pursuant to the authority
of any administrative agency or judicial body.  All Confidential Information and
all other records, files, documents and other materials or copies thereof
relating to the business of Employer or any of its subsidiaries or affiliates
that Executive prepares or uses shall always be the sole property of Employer. 
Executive’s access to and use of Employer’s computer systems, networks and
equipment, and all Employer information contained therein, shall be restricted
to legitimate business purposes on behalf of Employer; any other access to or
use of such systems, network and equipment is without authorization and is
prohibited.  The restrictions contained in this Section 9 shall extend to any
personal computers or other electronic

 

10

--------------------------------------------------------------------------------



 

devices of Executive that are used for business purposes relating to Employer. 
Executive shall not transfer any Employer information to any personal computer
or other electronic device that is not otherwise used for any business purpose
relating to Employer.  Executive shall promptly return all originals and copies
of any Confidential Information and other records, files, documents and other
materials to Employer if Executive’s employment with Employer is terminated for
any reason.  In addition, Executive shall immediately upon termination for any
reason surrender all personal electronic devices ever used to access
Confidential Information or conduct business on behalf of Employer for joint
(Executive and Employer) inspection and removal of Employer information,
including without limitation, Confidential Information.

 

(a)                                 Notwithstanding the foregoing, an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that—(i) is made—(A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Accordingly, Executive has the right to disclose in confidence
trade secrets to Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law.  Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b). 
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.

 

(b)                                 Nothing contained herein shall impede
Executive’s ability to report possible securities law violations to the
Securities and Exchange Commission or other governmental agencies (i) without
the Employer’s prior approval, and (ii) without having to forfeit or forego any
resulting whistleblower awards.

 

Section 10.                                   Non-Competition and
Non-Solicitation Covenants.  Employer and Executive agree that the primary
service area of Employer’s business in which Executive will actively participate
extends separately to an area that encompasses a fifty (50) mile radius from
each banking and other office location of Employer and its subsidiaries and
affiliates (collectively, the “Restrictive Area”).  Therefore, as an essential
ingredient of and in consideration of this Agreement and Executive’s employment
by Employer, Executive hereby agrees that for a period of one (1) year after
termination of Executive’s employment with Employer for any reason and whether
such termination of employment is during the Term or after the termination or
expiration of the Term (the “Restrictive Period”), Executive shall not directly
or indirectly compete with the business of Employer, including by doing any of
the following (the “Restrictive Covenant”):

 

(a)                                 engage or invest in, own, manage, operate,
control, finance, participate in the ownership, management, operation or control
of, be employed by, associate with or in any manner be connected with, serve as
an employee, officer or director of or consultant to, lend Executive’s name or
any similar name to, lend Executive’s credit to, or render services or advice to
any person, firm, partnership, corporation, trust or other entity that owns or
operates, a bank,

 

11

--------------------------------------------------------------------------------



 

savings and loan association, credit union, wealth management or investment
advisory firm, or similar financial institution (a “Financial Institution”) with
any office located, or to be located at an address identified in a filing with
any regulatory authority, within the Restrictive Area; provided, however, that
in the event a successor to First Busey succeeds to or assumes First Busey’s
rights and obligations under this Agreement in connection with a Change in
Control this Section 10(a) shall apply only to the primary service areas of
Employer as they existed immediately before the Change in Control and provided,
further, that any person, firm, partnership, corporation, trust or other entity
that is engaged in the investment banking business shall not be a “Financial
Institution” solely for purposes of this Section 10(a) so long as Executive’s
role, duties, authority and responsibilities with such entity relate in all
material respects to its investment banking business;

 

(b)                                 directly or indirectly, for Executive or any
Financial Institution: (i) induce or attempt to induce any officer of Employer
or any of its subsidiaries or affiliates, or any employee who previously
reported to Executive, to leave the employ of Employer or any of its
subsidiaries or affiliates; (ii) in any way interfere with the relationship
between Employer or any of its subsidiaries or affiliates and any such officer
or employee; (iii) employ, or otherwise engage as an employee, independent
contractor or otherwise, any such officer or employee; or (iv) induce or attempt
to induce any customer, supplier, licensee or business relation of Employer of
any of its subsidiaries or affiliates to cease doing business with Employer or
any of its subsidiaries or affiliates or in any way interfere with the
relationship between Employer or any of its subsidiaries or affiliates and any
of their respective customers, suppliers, licensees or business relations, where
Executive had personal contact with, or has accessed Confidential Information in
the preceding twelve (12) months with respect to, such customers, suppliers,
licensees or business relations; or

 

(c)                                  directly or indirectly, for Executive or
any Financial Institution, solicit the business of any person or entity known to
Executive to be a customer of Employer or any of its subsidiaries or affiliates,
where Executive, or any person reporting to Executive, had personal contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of
Employer or any of its subsidiaries or affiliates.

 

The foregoing Restrictive Covenant shall not prohibit Executive from owning
directly or indirectly capital stock or similar securities that are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System that do not represent more than one percent (1%) of
the outstanding capital stock of any Financial Institution.

 

Section 11.                                   Remedies for Breach.  Executive
has reviewed the provisions of this Agreement with legal counsel, or has been
given adequate opportunity to seek such counsel, and Executive acknowledges and
expressly agrees that the covenants contained in Sections 9, 10 and 12 are
reasonable with respect to their duration, geographical area and scope. 
Executive further acknowledges that the restrictions contained in this Agreement
are reasonable and necessary for the protection of the legitimate business
interests of Employer, that they create no undue hardships, that any violation
of these restrictions would cause substantial injury to Employer and its
interests, that Employer would not have agreed to enter into this Agreement
without receiving Executive’s agreement to be bound by these restrictions and
that such restrictions were a material inducement

 

12

--------------------------------------------------------------------------------



 

to Employer to enter into this Agreement.  Executive hereby acknowledges and
agrees that during the Restrictive Period, Employer shall have the right to
communicate the existence and terms of this Agreement to any third party with
whom Executive may seek or obtain future employment or other similar
arrangement.  In the event Executive has violated any of the restrictions
contained in in Sections 9, 10, and 12, Executive’s eligibility for and receipt
of any severance payments or benefits under Section 6(b) shall immediately
terminate.  In addition, in the event of any violation or threatened violation
of the restrictions contained in Sections 9, 10 and 12, Employer, in addition to
and not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with Executive, as the case may be.  If Executive violates the
Restrictive Covenant and Employer brings legal action for injunctive or other
relief, Employer shall not, as a result of the time involved in obtaining such
relief, be deprived of the benefit of the full period of the Restrictive
Covenant.  Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.

 

Section 12.                                   Intellectual Property.  At all
times from and after the date of this Agreement, Executive agrees to not,
directly or indirectly, use, register, or assist others to use or register, any
designation (including, without limitation, any service mark, trademark, trade
name or other indicia of source) that is the same as or confusingly similar to
the legal or operating names of First Busey Corporation or Busey Bank and their
affiliates in connection with any banking, wealth management, lending, trust,
mortgage, or other financial services or products.  Executive further
acknowledges and agrees that Executive’s obligations under this Section 12 are
necessary to protect consumers from confusion as to source, affiliation,
association or sponsorship, and that such obligations are reasonable and will
not preclude or materially impede Executive from gainful employment.

 

Section 13.                                   Indemnity; Other Protections.

 

(a)                                 Indemnification.  Employer shall indemnify
Executive (and, upon Executive’s death, Executive’s heirs, executors and
administrators) to the fullest extent permitted by law against all expenses,
including reasonable attorneys’ fees, court and investigative costs, judgments,
fines and amounts paid in settlement (collectively, “Expenses”) reasonably
incurred by Executive in connection with or arising out of any pending,
threatened or completed action, suit or proceeding in which Executive becomes
involved by reason of Executive’s having been an officer or director of
Employer.  The indemnification rights provided for herein are not exclusive and
shall supplement any rights to indemnification that Executive may have under any
applicable bylaw or charter provision of Employer, or any resolution of Employer
or any applicable statute.

 

(b)                                 Advancement of Expenses.  In the event that
Executive becomes a party, or is threatened to be made a party, to any pending,
threatened or completed action, suit or proceeding for which Employer is
permitted or required to indemnify Executive under this Agreement, any
applicable bylaw or charter provision of Employer, any resolution of Employer,
or any applicable statute, Employer shall, to the fullest extent permitted by
law, advance all

 

13

--------------------------------------------------------------------------------



 

Expenses incurred by Executive in connection with the investigation, defense,
settlement, or appeal of any threatened, pending or completed action, suit or
proceeding, subject to receipt by Employer of a written undertaking from
Executive to reimburse Employer for all Expenses actually paid by Employer to or
on behalf of Executive in the event it shall be ultimately determined that
Employer cannot lawfully indemnify Executive for such Expenses, and to assign to
Employer all rights of Executive to indemnification under any policy of
directors’ and officers’ liability insurance to the extent of the amount of
Expenses actually paid by Employer to or on behalf of Executive.

 

(c)                                  Litigation.  Unless precluded by an actual
or potential conflict of interest, Employer shall have the right to recommend
counsel to Executive to represent Executive in connection with any claim covered
by this Section 13.  Further, Executive’s choice of counsel, Executive’s
decision to contest or settle any such claim and the terms and amount of the
settlement of any such claim shall be subject to Employer’s prior written
approval, which approval shall not be unreasonably withheld or delayed by
Employer.

 

Section 14.                                   Regulatory Conditions.  If
Employer is not permitted to make any payments that may become due to Executive
under Sections 6(b), 6(c) or 6(e) because First Busey or the Bank is not in
compliance with any regulatory-mandated minimum capital requirements or if
making the payments would cause First Busey’s or the Bank’s capital to fall
below such minimum capital requirements, then Employer shall delay making such
payments until the earliest possible date it could resume making the payments
without violating such minimum capital requirements.  Further, if Employer is
not permitted to make any payments that may become due to Executive under
Sections 6(b), 6(c), or 6(e) because of the operation of any other applicable
law or regulation, then Employer shall delay making such payments until the
earliest possible date it could resume making the payments without violating
such applicable law or regulation.

 

Section 15.                                   General Provisions.

 

(a)                                 Amendment.  Except as set forth explicitly
herein, this Agreement may not be amended or modified except by written
agreement signed by Executive and First Busey.

 

(b)                                 Successors; Assignment.  This Agreement
shall be binding upon and inure to the benefit of Executive, Employer and their
respective personal representatives, successors and assigns.  Except as set
forth in Section 10(a), for the purposes of this Agreement, any successor or
assign of Employer shall be deemed to be “Employer.”  Employer shall require any
successor or assign of Employer or any direct or indirect purchaser or acquirer
of all or substantially all of the business, assets or liabilities of Employer,
whether by transfer, purchase, merger, consolidation, stock acquisition or
otherwise, to assume and agree in writing to perform this Agreement and
Employer’s obligations hereunder in the same manner and to the same extent as
Employer would have been required to perform them if no such transaction had
occurred.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes all prior negotiations, undertakings, agreements
and arrangements with respect thereto, whether written or oral.  The provisions
of this Agreement shall be regarded as divisible and separate; if any provision
is

 

14

--------------------------------------------------------------------------------



 

declared invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not be affected.  In the event any provision of this
Agreement (including any provision of the Restrictive Covenant) is held to be
overbroad as written, such provision shall be deemed to be amended to narrow the
application of such provision to the extent necessary to make such provision
enforceable according to applicable law.

 

(d)                                 Survival.  The provisions of Section 9
(Confidentiality), Section 10 (Non-Competition and Non-Solicitation Covenants),
Section 11 (Remedies for Breach), Section 12 (Intellectual Property), Section 13
(Indemnity; Other Protections), Section 14 (Regulatory Conditions) and
Section 15 (General Provisions) shall survive the expiration or termination of
this Agreement for any reason.

 

(e)                                  Governing Law and Enforcement.  This
Agreement shall be construed and the legal relations of the Parties shall be
determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

(f)                                   Jurisdiction.  Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement, shall be brought against either of the parties exclusively in the
courts of the State of Illinois, County of Champaign, or, if it has or can
acquire jurisdiction, in the United States District court for the Central
District of Illinois, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein. 
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world. EXECUTIVE AND EMPLOYER HEREBY
WAIVE THEIR RIGHT TO TRIAL BY JURY IN THE EVENT OF A DISPUTE, AND EXECUTIVE
REPRESENTS THAT EXECUTIVE’S WAIVER IS KNOWING, VOLUNTARY AND INTENTIONAL.

 

(g)                                 Prevailing Party Legal Fees.  Should either
Party initiate any action or proceeding to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder
(a “Covered Dispute”), the prevailing Party in any such Covered Dispute shall be
entitled to receive from the other Party all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing Party in
connection with such Covered Dispute.  Notwithstanding the foregoing, in the
event of a Covered Dispute arising upon or within three (3) years following a
Change in Control, Employer shall advance to Executive all costs and expenses
(including, without limitation, reasonable attorneys’ fees) which Executive may
incur in connection with such Covered Dispute, within ten (10) business days
after receipt by Employer of a written request for such advance, provided, that
Executive shall repay the amount of any such costs and expenses advanced by
Employer pursuant to this Section 15(g) if a court issues a final and
non-appealable order settling forth the determination that the position taken by
Executive was frivolous or advanced by Executive in bad faith.

 

(h)                                 Waiver.  No waiver by either Party at any
time of any breach by the other Party of, or compliance with, any condition or
provision of this Agreement to be performed by the other Party shall be deemed a
waiver of any similar or dissimilar provisions or conditions at the same time or
any prior or subsequent time.

 

15

--------------------------------------------------------------------------------



 

(i)                                    Notices.  Notices pursuant to this
Agreement shall be in writing and shall be deemed given when received; and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid; and if to Employer, addressed to the
principal headquarters of First Busey, attention: President and Chief Executive
Officer; and if to Executive, to the address for Executive as most currently
reflected in the corporate records or to such other address as Executive has
most recently provided to Employer.

 

(j)                                    Section 409A.

 

(i)                                    This Agreement is intended to comply with
the requirements of Section 409A of the Code (together with the applicable
regulations thereunder, “Section 409A”), and the Parties agree that it shall be
administered accordingly, and interpreted and construed on a basis consistent
with such intent.  Notwithstanding anything herein to the contrary, no
termination or other similar payments and benefits hereunder shall be payable on
account of Executive’s termination of employment unless Executive’s termination
of employment constitutes a “separation from service” within the meaning of
Section 409A.  To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent necessary
(including retroactively) by Employer to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of taxes or interest under Section 409A.  The preceding shall not be construed
as a guarantee of any particular tax effect for Executive’s compensation and
benefits and Employer does not guarantee that any compensation or benefits
provided under this Agreement will satisfy the provisions of Section 409A.

 

(ii)                                If at the time of any payment hereunder
Executive is considered to be a Specified Employee and such payment is required
to be treated as deferred compensation subject to Section 409A, then, to the
extent required by Section 409A, such payments shall be delayed to the date that
is six (6) months after the Termination Date.  For purposes of Section 409A,
each payment made under this Agreement, or pursuant to another plan or
arrangement, will be treated as a separate payment.  The term “Specified
Employee” means any person who holds a position with Employer of senior vice
president or higher and has compensation greater than that stated in
Section 416(i)(1)(A)(i) of the Code.  The determination of whether Executive is
a Specified Employee shall be based upon the twelve (12)-month period ending on
each December 31st (such twelve (12)-month period is referred to below as the
“identification period”).  If Executive is determined to be a Specified Employee
during the identification period, he or she shall be treated as a Specified
Employee for purposes of this Agreement during the twelve (12)-month period that
begins on the April 1st following the close of such identification period.  For
purposes of determining whether Executive is a Specified Employee under
Section 416(i) of the Code, compensation shall mean Executive’s W-2 compensation
as reported by Employer for a particular calendar year.

 

(iii)                            All payments under this Agreement required to
be delayed pursuant to this Section 15(j) shall be accumulated and paid in a
lump-sum, catch-up payment as of the first (1st) day of the seventh (7th) month
following the Termination Date (or, if earlier, the date of death of Executive),
with all such delayed payments being credited with interest (compounded monthly)

 

16

--------------------------------------------------------------------------------



 

for such period of delay equal to the prime rate in effect on the first (1st)
day of such six (6)-month period.  Any portion of the benefits hereunder that
were not otherwise due to be paid during the six (6)-month period following the
Termination Date shall be paid to Executive in accordance with the payment
schedule established herein.

 

(k)                                 Clawback.  Any amount or benefit received
under this Agreement shall be subject to potential cancellation, recoupment,
rescission, payback, or other action in accordance with the terms of any
applicable Employer clawback policy (the “Policy”) or any applicable law, as may
be in effect from time to time.  Executive acknowledges and consents to
Employer’s application, implementation, and enforcement of (i) the Policy or any
similar policy established by Employer that may apply to Executive and (ii) any
provision of applicable law relating to cancellation, rescission, payback, or
recoupment of compensation, as well as Executive’s express agreement that
Employer may take such actions as may be necessary to effectuate the Policy, any
similar policy, or applicable law, without further consideration or action.

 

(l)                                    Construction.  This Agreement shall be
deemed drafted equally by the Parties.  Any presumption or principle that the
language of this Agreement is to be construed against any Party shall not
apply.  Whenever used in this Agreement, the singular includes the plural and
vice versa (where applicable); the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole (including exhibits); all references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified; the words “include,” “includes” and “including” means “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively; any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time.  The
headings used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

FIRST BUSEY CORPORATION and BUSEY BANK

 

EXECUTIVE

 

 

 

By:

/s/ Van A. Dukeman

 

/s/ Jeffrey D. Jones

 

Van A. Dukeman

 

Jeffrey D. Jones

 

President and Chief Executive Officer of First Busey Corporation and Chairman of
the Board of Busey Bank

 

 

 

Signature Page to Jeffrey D. Jones Employment Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A to Employment Agreement

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this “Release”), is made and entered into by [·]
(“Employee”) in favor of First Busey Corporation (“First Busey”), Busey Bank
(the “Bank” and together with First Busey, “Employer”) and its subsidiaries,
affiliates, stockholders, beneficial owners of its stock, its current or former
officers, directors, employees, members, attorneys and agents, and their
predecessors, successors and assigns, individually and in their official
capacities (together, the “Released Parties”).

 

WHEREAS, Employee has been employed as [·];

 

WHEREAS, Employee’s employment with Employer was terminated, effective as of [·]
(the “Termination Date”); and

 

WHEREAS, Employee is seeking certain payments under Section 6[·] of the
employment agreement entered into with Employer, dated [·], (the “Employment
Agreement”), that are conditioned on the effectiveness of this Release.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

 

1.                                      General Release.  Employee knowingly and
voluntarily waives, terminates, cancels, releases and discharges forever the
Released Parties from any and all suits, actions, causes of action, claims,
allegations, rights, obligations, liabilities, demands, entitlements or charges
(collectively, “Claims”) that Employee (or Employee’s heirs, executors,
administrators, successors and assigns) has or may have, whether known, unknown
or unforeseen, vested or contingent, by reason of any matter, cause or thing
occurring at any time before and including the date of this Release, arising
under or in connection with Employee’s employment or termination of employment
with Employer, including, without limitation:  Claims under United States
federal, state or local law and the national or local law of any foreign country
(statutory or decisional), for wrongful, abusive, constructive or unlawful
discharge or dismissal, for breach of any contract, or for discrimination based
upon race, color, ethnicity, sex, age, national origin, religion, disability,
sexual orientation, or any other unlawful criterion or circumstance, including
rights or Claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act of 1990 (“OWBPA”), violations
of the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1991, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Fair Labor Standards Act,
the Worker Adjustment Retraining and Notification Act, the Family Medical Leave
Act, including all amendments to any of the aforementioned acts; and violations
of any other federal, state, or municipal fair employment statutes or laws,
including, without limitation, violations of any other law, rule, regulation, or
ordinance pertaining to employment, wages, compensation, hours worked, or any
other Claims for compensation or bonuses, whether or not paid under any
compensation plan or arrangement; breach of contract; tort and other common law
Claims; defamation; libel; slander; impairment of economic opportunity
defamation; sexual harassment; retaliation; attorneys’ fees; emotional distress;
intentional infliction of emotional distress; assault; battery, pain and
suffering; and punitive or exemplary damages (the “Released Matters”).  In
addition, in consideration of the provisions of this Release, Employee further
agrees to waive any and all rights

 

A-1

--------------------------------------------------------------------------------



 

under the laws of any jurisdiction in the United States, or any other country,
that limit a general release to those Claims that are known or suspected to
exist in Employee’s favor as of the Effective Date (as defined below).

 

2.                                      Surviving Claims.  Notwithstanding
anything herein to the contrary, this Release shall not:

 

(i)                                     release any Claims for payment of
amounts payable under the Employment Agreement (including under Section 6[·]
thereof);

 

(ii)                                  release any Claim for employee benefits
under plans covered by ERISA to the extent any such Claim may not lawfully be
waived or for any payments or benefits under any Employer plans that have vested
according to the terms of those plans;

 

(iii)                               release any Claim that may not lawfully be
waived;

 

(iv)                              release any Claim for indemnification and D&O
insurance in accordance with the Employment Agreement and with applicable laws
and the corporate governance documents of Employer; or

 

(v)                                 limit Employee’s rights under applicable law
to provide truthful information to any governmental entity or to file a charge
with or participate in an investigation conducted by any governmental entity. 
Notwithstanding the foregoing, Employee agrees to waive Employee’s right to
recover monetary damages in connection with any charge, complaint or lawsuit
filed by Employee or anyone else on Employee’s behalf (whether involving a
governmental entity or not); provided that Employee is not agreeing to waive,
and this Release shall not be read as requiring Employee to waive, any right
Employee may have to receive an award for information provided to any
governmental entity.

 

3.                                      Additional Representations.  Employee
further represents and warrants that Employee has not filed any civil action,
suit, arbitration, administrative charge, or legal proceeding against any
Released Party nor, has Employee assigned, pledged, or hypothecated as of the
Effective Date any Claim to any person and no other person has an interest in
the Claims that he is releasing.

 

4.                                      Acknowledgements by Employee.  Employee
acknowledges and agrees that Employee has read this Release in its entirety and
that this Release is a general release of all known and unknown Claims. 
Employee further acknowledges and agrees that:

 

(i)                                     this Release does not release, waive or
discharge any rights or Claims that may arise for actions or omissions after the
Effective Date of this Release and Employee acknowledges that he is not
releasing, waiving or discharging any ADEA Claims that may arise after the
Effective Date of this Release;

 

A-2

--------------------------------------------------------------------------------



 

(ii)                                  Employee is entering into this Release and
releasing, waiving and discharging rights or Claims only in exchange for
consideration which he is not already entitled to receive;

 

(iii)                               Employee has been advised, and is being
advised by the Release, to consult with an attorney before executing this
Release; Employee acknowledges that he has consulted with counsel of his choice
concerning the terms and conditions of this Release;

 

(iv)                              Employee has been advised, and is being
advised by this Release, that he has been given at least [twenty-one (21)]
[forty-five (45)] days within which to consider the Release, but Employee can
execute this Release at any time prior to the expiration of such review period;
[and]

 

(v)                                 [Because this Release includes a release of
claims under ADEA, Employee is being provided with the information contained in
Schedule 1 hereto in accordance with the OWBPA; and]

 

(vi)                              Employee is aware that this Release shall
become null and void if he revokes his agreement to this Release within seven
(7) days following the date of execution of this Release.  Employee may revoke
this Release at any time during such seven-day period by delivering (or causing
to be delivered) to Employer written notice of his revocation of this Release no
later than 5:00 p.m. Central time on the seventh (7th) full day following the
date of execution of this Release (the “Effective Date”).  Employee agrees and
acknowledges that a letter of revocation that is not received by such date and
time will be invalid and will not revoke this Release.

 

5.                                      Confidentiality.  Employee and Employer
shall keep the existence and the terms of this Release confidential, except for
Executive’s immediate family members or their legal or tax advisors in
connection with services related hereto and except as may be required by law or
in connection with the preparation of tax returns.  For purposes of this
Section 5, “immediately family members” shall be limited to Employee’s spouse or
domestic partner and any person (other than a tenant or employee) sharing
Employee’s household.

 

6.                                      Non-Waiver.  Employer’s waiver of a
breach of this Release by Employee shall not be construed or operate as a waiver
of any subsequent breach by Employee of the same or of any other provision of
this Release.

 

7.                                      Non-Disparagement.  Employer shall
instruct each member of the board of directors of First Busey and each executive
officer of First Busey that at all times following the public announcement of
Employee’s termination of employment, such individual shall not engage in any
vilification of Employee, and shall refrain from making any false, negative,
critical or disparaging statements, implied or expressed, concerning Employee,
including Employee’s management style, methods of doing business, the quality of
Employee’s work, or Employee’s role in the community.  At all times following
the public announcement of Employee’s termination of employment, Employee shall
not engage in any vilification of the Employer and its and their

 

A-3

--------------------------------------------------------------------------------



 

executive officers and directors, and Employee shall refrain from making any
false, negative, critical or disparaging statements, implied or expressed,
concerning Employer and its and their executive officers and directors,
including management style, methods of doing business, the quality of products
and services, or role in the community.  Employee shall do nothing that would
damage Employer’s business reputation or good will.

 

8.                                      Restrictive Covenants.  Employee shall
abide by the terms set forth in Sections 9 and 10 of the Employment Agreement.

 

9.                                      Governing Law and Enforcement.  This
Release shall be construed and the legal relations of Executive and Employer
shall be determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

10.                               Counterparts.  This Release may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same Release.

 

11.                               Construction.  The provisions of
Section 15(l) of the Employment Agreement shall apply to this Release, provided
that the word “Release” shall take the place of the word “Agreement” in such
Section 15(l), where applicable.

 

[Remainder of Page Intentionally Left Blank]

 

A-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Release as of dates set forth
below their respective signatures below.

 

FIRST BUSEY CORPORATION and BUSEY BANK

 

EMPLOYEE

 

 

 

By:

 

 

 

 

[Name]

 

[Name]

 

President and Chief Executive Officer of First Busey Corporation and Chairman of
the Board of Busey Bank

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Signature Page to [·] Agreement and Release

 

--------------------------------------------------------------------------------